Citation Nr: 1215591	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  12-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus type 2.

3.  Entitlement to service connection for diabetic retinopathy secondary to diabetes mellitus type 2 and hypertension.

4.  Entitlement to service connection for a cerebrovascular accident (CVA), claimed as a stroke, as secondary to diabetes mellitus type 2 and hypertension.

5.  Entitlement to service connection for a right kidney cyst as secondary to diabetes mellitus type 2 and hypertension.

6.  Entitlement to service connection for erectile dysfunction (ED) as secondary to diabetes mellitus type 2 and hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2010, a statement of the case was issued in January 2012, and a substantive appeal was received in January 2012.     

The Veteran's original claim is dated January 2008 and included only the issues of entitlement to service connection for hypertension and diabetes mellitus.  In a September 2008 statement in support of the claim, he stated that he received treatment for eye, teeth, gum, colonoscopy, prostate biopsy, cyst on his right kidney, and throat endoscopic surgery.  The RO contacted the Veteran by phone in November 2009.  A Report of General Information reflects that because the Veteran suffered a stroke, his speech is slurred.  He gave the RO permission to speak to his wife instead.  She indicated that the only issues for which the Veteran is seeking service connection are the six enumerated above.  Consequently, the Board notes that issues regarding the Veteran's gums, teeth, colonoscopy, prostate biopsy, and throat endoscopy were properly not adjudicated; and that they are not before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hypertension was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

2.  Diabetes mellitus type 2 was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

3.  Diabetic retinopathy was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as secondary to a service connected disability.  

4.  A cerebrovascular accident was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as secondary to a service connected disability.  

5.  A right kidney cyst was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as secondary to a service connected disability.  

6.  Erectile dysfunction was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as secondary to a service connected disability.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Diabetes mellitus type 2 was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

3.  Diabetic retinopathy was not incurred in or aggravated by the Veteran's active duty service; nor is it secondary to a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

4.  A cerebrovascular accident was not incurred in or aggravated by the Veteran's active duty service; nor is it secondary to a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002& Supp. 2011); 38 C.F.R. § 3.303 (2011).  

5.  A right kidney cyst was not incurred in or aggravated by the Veteran's active duty service; nor is it secondary to a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002& Supp. 2011); 38 C.F.R. § 3.303 (2011).  

6.  Erectile dysfunction was not incurred in or aggravated by the Veteran's active duty service; nor is it secondary to a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated January 2008 and September 2008. 

The notification complied with the specificity requirements of Dingess, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of the Veteran's hypertension and diabetes mellitus.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of records fails to suggest that hypertension and diabetes mellitus, first reported many years post service, had their onset in service or are otherwise related thereto.

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension and diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Hypertension
In the Veteran's March 2010 notice of disagreement, he claimed that he was denied aircrew status in 1952 as a result of being diagnosed with hypertension; and that his MOS was changed to radio mechanic, ground operator.  

The service treatment records fail to show any findings attributed to hypertension.  His blood pressure at his December 1951 enlistment examination was 148/78.  His blood pressure at his December 1955 separation examination was 114/74.  Both readings are well within normal limits.  Moreover, the Veteran completed Reports of Medical Histories in conjunction with each examination.  Each time, he denied, by checked box, that he ever had high or low blood pressure.  

The post service treatment records are all dated decades after service.  The first post service treatment records consist of treatment records from Atlantic Eye Physicians dated 1998-1999 (more than 40 years after service).  Various other treatment records are dated post-2000.  None of the records include a competent medical opinion that hypertension began during or is causally related to service.  

The lack of any post-service treatment records for decades after service is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Consequently, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for hypertension.

For the sake of thoroughness, the Board does note that the Veteran underwent two enlistment examinations.  The first one is dated December 1951 and it includes a notation of a heart abnormality.  Specifically, the examiner found a slight systolic murmur, functional at pulmonic area that disappears with inspiration.  The second enlistment examination is dated January 1952; and the examiner characterized the abnormality as "soft pulmonic louder after exercise, prob. Functional. NDND."  

It occurs to the Board that it is this abnormality, and not hypertension, that the Veteran remembers having diagnosed during service.  

The Board notes that VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

As noted earlier, the service treatment records fail to reflect any aggravation of the abnormality noted on the Veteran's enlistment examination.  It was never mentioned again in the service treatment records, including on the December 1955 separation examination report which reflected normal findings regarding the Veteran's heart.  

Inasmuch as the Veteran has failed to provide any evidence that the pre-service abnormality was aggravated during service, the Board finds that a preponderance of the evidence weighs against any claim for aggravation.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for hypertension must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Diabetes mellitus
The service treatment records, including his December 1955 separation examination, fail to show any findings attributed to diabetes mellitus.  

The post service treatment records are all dated decades after service; and none of the records include a competent medical opinion that diabetes mellitus began during or is causally related to service.  

The lack of any post-service treatment records for decades after service is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In light of the absence of treatment records reflecting diabetes mellitus in service or for decades after service, and with no competent medical opinion linking diabetes mellitus to service, the Board finds that a preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for diabetes mellitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Diabetic retinopathy, CVA, right kidney cyst, ED
In the Veteran's September 2008 claim, he stated that all of these disabilities are secondary to his high blood pressure and diabetes mellitus.  The Board notes that none of these claims can be granted on secondary basis inasmuch as the Veteran is not service connected for hypertension or diabetes mellitus.  In fact, service connection is not in effect for any disability.  Consequently, service connection for diabetic retinopathy, a CVA, a right kidney cyst, and ED cannot be granted on a secondary basis.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply, and the claims for service connection for diabetic retinopathy, a cerebrovascular accident, a right kidney cyst, and erectile dysfunction must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


